Weygandt, C. J.,
concurs in the first two paragraphs of the-syllabus and in the reversal on the appeal of the-plaintiff administrator but dissents from the reversal on the appeal of the defendant for the reason that, although the authorities are in conflict, the better reasoned decisions seem to favor a liberal construction of the statutory terms, “same transaction” and “transactions connected with the same subject for action,” thereby avoiding the delay and expense of two trials and accomplishing a prompt, just, consistent result as to both’ causes of action between the same plaintiff and the same defendant for various damages flowing from the same wrong.'
Zimmerman and Taft, JJ., dissent.